BERDON, J.,
with whom MCDONALD, J, joins, dissenting. The majority would have us believe that the law allows the defendant city of Norwalk (Norwalk), to ignore the statutes of Connecticut and the constitution of the United States in order to give a tax break to the residential property owners of the city at the expense of the industrial and commercial (industrial) property owners and the residential condominium (condominium) property owners. As a result of Norwalk’s decision to retain the 1983 real property valuations for establishing the grand lists of 1993,1994,1995 and 1996, industrial and condominium property is now assessed at a rate substantially greater than residential property, and as a result, owners of these properties must pay excessive taxes.
The majority’s analysis of Norwalk’s decision to stay implementation of its 1993 revaluation, based upon whether Norwalk constitutionally could impose different tax burdens on different classes of property, is irrelevant for this case. Instead, we must determine whether Norwalk’s decision to pursue a policy that has systematically undervalued residential property and overvalued industrial and condominium properties, denies the *585plaintiff GTE Realty Corporation,1 an industrial property owner, of its right to equal protection of the laws when state law requires that all real estate — residential, industrial and condominium properties — be treated as one class and assessed at 70 percent of true and actual value. See, e.g., Hillsborough v. Cromwell, 326 U.S. 620, 623, 66 S. Ct. 445, 90 L. Ed. 358 (1946) (“equal protection clause . . . protects the individual from state action which selects him out for discriminatory treatment by subjecting him to taxes not imposed on others of the same class”); Charleston Federal Savings & Loan Assn. v. Alderson, 324 U.S. 182, 190, 65 S. Ct. 624, 89 L. Ed. 857 (1945) (equal protection clause “applies ... to taxation which in fact bears unequally on persons or property of the same class”); Weissinger v. Boswell, 330 F. Sup. 615, 622 (M.D. Ala. 1971) (“any substantial disparity or differences in taxation resulting from the failure of state officers to properly administer the state’s tax laws will offend the Due Process and Equal Protection Clauses of the Fourteenth Amendment”).
I begin by setting forth succinctly the undisputed facts concerning Norwalk’s decision to postpone implementation of its 1993 revaluation.
1. Norwalk’s last decennial revaluation was in 1983. Accordingly, a decennial revaluation for the 1993 grand list was due in accordance with General Statutes (Rev. to 1993) § 12-62.2
2. Norwalk conducted and completed a physical revaluation of all property in 1993 with the intent to *586establish a new grand list as of October, 1993, based upon the assessment of all property at 70 percent of its true and actual value. Norwalk then notified taxpayers of their new assessments, and made available to the public the revaluation assessment data and the assessors who performed the revaluation.3
3. The board of tax review conducted hearings on appeals of the 1993 revaluation, and, contrary to the claim of the majority, rendered decisions thereon; thereafter, numerous appeals were taken to the Superior Court. The plaintiff appealed its new assessment to the board of tax review; that appeal was denied and the plaintiff appealed to the Superior Court. That appeal is now pending.
4. At the March 8, 1994 meeting of the Norwalk common council (common council) Mayor Frank Esposito requested and was granted authorization to seek a deferment of the implementation of the 1993 property revaluation from the state office of policy and management for a period not to exceed three years. By letter dated March 16, 1994, the board of tax review applied to the office of policy and management for a one year extension. The office of policy and management is authorized by General Statutes (1993) § 12-1174 to extend the period of time prescribed by law for the completion of the decennial revaluation for a period not exceeding two months. The office of policy and management granted Norwalk a two month extension that expired on May 31, 1994.5
*5875. The Norwalk charter requires the board of estimate and taxation, on the first Monday of April (here, April 4, 1994), to establish the final budget, and to adopt a mill rate based upon the grand list.
6. On April 4,1994, the board of estimate and taxation established a final budget, and, without any authority, established a mill rate based on the October 1, 1983 valuations. This action was taken by the board of estimate and taxation, notwithstanding the fact that all the real property was reevaluated to reflect 1993 valuations, assessments were made on that basis, property owners were given official notices of their assessment and more than 1800 owners challenged those assessments.
7. On or about June 1,1994, while the plaintiffs appeal was pending, Norwalk issued the tax bills based upon 1983 property values.
8. On June 9, 1994, the legislature enacted, in the May, 1994 special session, No. 94-4, § 51, of the Public Acts (Spec. Sess. P.A. 94-4),6 which provides that the legislative body of a municipality may stay implementation of a decennial revaluation for up to two years. That act, which was codified as General Statutes (Rev. to 1995) § 12-62h, more specifically provides in part that “[a]ny municipality required to implement revaluation for the assessment year commencing October 1, 1993, which has not as of February 15, 1994, adopted mill rates for taxes due July 1,1994, may use such municipality’s most recently completed grand list prior to revaluation as updated by any additions, deletions, splits, combinations and other changes in ownership as of October 1, 1993” in order to implement the recommendations of the property tax reform commission (reform commission).
*5889. On June 28, 1994, the common council suspended its rules and, purporting to act pursuant to Spec. Sess. P.A. 94-4, adopted a motion authorizing a stay of implementation for Norwalk’s 1993 decennial revaluation for a period not to exceed two years.
10. On December 27, 1994, the common council narrowly passed a motion to ratify the stay of the 1993 revaluation until July 1, 1996, by a vote of seven to six.
11. Pursuant to No. 95-283, § 8, of the 1995 Public Acts (P.A. 95-283),7 and No. 96-218, §§ 1 and 3, of the 1996 Public Acts (P.A. 96-218),8 the legislature amended Spec. Sess. P.A. 94-4 so as to enable the legislative body of a municipalify to extend the stay of implementation of the decennial revaluation beyond that provided for in Spec. Sess. P.A. 94-4, and to enable municipalities to continue to use their most recently completed grand list prior to revaluation. As a result of these amendments, Norwalk, through successive votes by the common council, has stayed revaluation until October 1, 1997.9
I
Because Norwalk effectively adopted a tax based upon the 1993 revaluation on April 4, 1994, Spec. Sess. P.A. 94-4 does not apply to this appeal. As of April 4, 1994, the date Norwalk was required under its charter to establish the final 1994-95 budget and to adopt a mill rate based on the 1993 revaluation, it had taken all the necessary action to implement the decennial revaluation except making the ministerial calculation of establishing the mill rate based upon the 1993 revaluation.
*589First, Norwalk conducted a physical revaluation of all real estate based upon 1993 values and established a proposed 1993 grand list on the basis of this revaluation. Second, in the fall of 1993, Norwalk sent revaluation notices to all the property owners. Third, Norwalk’s director of finance, Jack E. Miller, submitted the proposed operation budget, which was based upon the 1993 revaluation, to the board of estimate and taxation at its January 24, 1994 meeting. Fourth, the appraisers held informal review sessions with property owners in order to make voluntary adjustments. Fifth, the board of tax review conducted hearings on appeals by individual property owners, all of which were based, not upon the 1983 revaluation, but on the 1993 revaluation; some appeals were taken to the Superior Court by individual owners. Sixth, Norwalk notified property owners by mail on February 10, 1994, that the current mill rate for the 1992 grand list would not be used to determine their July, 1994 tax bills, but, rather, Norwalk would adopt a reduced mill rate.
Consequently, all that Norwalk had to do in order to complete implementation of the 1993 revaluation at the April 4, 1994 meeting of the board of estimate and taxation was to establish the final budget, which it did, and complete the ministerial task of calculating the mill rate based upon the 1993 revaluation. “The word ‘ministerial’ under our law refers to a duty which is to be performed by an official ‘in a given state of facts, in a prescribed manner . . . without regard to or the exercise of his own judgment [or discretion] upon the propriety of the act being done.’ ” Pluhowsky v. New Haven, 151 Conn. 337, 347, 197 A.2d 645 (1964). This court made it clear, as early as 1925, that “officers whose duty it is to value and assess property may be compelled by mandamus to proceed in the discharge of their duties . . . .” (Internal quotation marks omitted.) Foote v. Bartholomew, 103 Conn. 607, 615, 132 A. 30 *590(1925). Indeed, the Norwalk charter and the statute that existed on April 4, 1994, the date the board of estimate and taxation set the mill rate, General Statutes (Rev. to 1993) § 12-62, imposed a duty on Norwalk officials to complete the revaluation process — by using the assessments derived from the 1993 revaluation “for the purpose of levying taxes” — in a prescribed manner, without regard to their own judgments. Chamber of Commerce of Greater Waterbury, Inc. v. Murphy, 179 Conn. 712, 719-20, 427 A. 2d 866 (1980).
Instead of performing this ministerial act, the board of estimate and taxation, on April 4, 1994, without authority and contrary to law, established the mill rate based upon the 1983 revaluation, and caused tax bills to be sent to the property owners with the mill rate applied to the 1983 values. Indeed, that was done without the approval of the common council, Norwalk’s legislative body. It is contrary to our rule of law to allow Norwalk, after it blatantly ignored General Statutes §§ 12-62a (b) and 12-6310 by favoring one group of taxpayers at the expense of others, to take advantage of Spec. Sess. P.A. 94-4. Rather, as a matter of law, we must consider that Norwalk, on April 4,1994, effectively adopted its property tax based on 1993 real estate values, and, consequently, that Spec. Sess. P.A. 94-4 does not apply.
II
A
Even if Spec. Sess. P.A. 94-4 is applicable, I conclude that Norwalk’s election to implement it for the purpose *591of continuing the disparity in assessed values of industrial, condominium and residential properties — properties that our legislature has mandated be assessed at a uniform rate — violates the equal protection rights of the plaintiff and other industrial and condominium property owners.
The majority argues that the plaintiff cannot prove Norwalk’s implementation of Spec. Sess. P.A. 94-4 violates its right to equal protection of the laws unless it makes an “explicit demonstration” that Norwalk’s decision to postpone implementation of the 1993 revaluation “is a hostile and oppressive discrimination against particular persons and classes.” The majority’s conclusion, however, is contrary to clear United States Supreme Court precedent. First, the law is clear that even though Spec. Sess. P.A. 94-4 is valid on its face, the plaintiff may prove that Norwalk’s implementation of the act violates its equal protection rights by showing that (1) the implementation results in unequal treatment for “those who are entitled to be treated alike [and (2)] there is shown to be present in [Norwalk’s stay of implementation] an element of intentional or purposeful discrimination.” (Emphasis added.) Snowden v. Hughes, 321 U.S. 1, 8, 64 S. Ct. 397, 88 L. Ed. 497 (1944). Second, the United States Supreme Court has held that purposeful discrimination in tax cases “may be evidenced ... by a systematic under-valuation of the property of some taxpayers and a systematic over-valuation of the property of others, so that the practical effect of the official breach of law is the same as though the discrimination were incorporated in and proclaimed by the statute.” Id., 9; Allegheny Pittsburgh Coal Co. v. County Commission of Webster County, West Virginia, 488 U.S. 336, 346, 109 S. Ct. 633, 102 L. Ed. 2d 688 (1989) (“[t]he relative undervaluation of comparable property *592. . . over time therefore denies petitioners the equal protection of the law”); see also Long Island Lighting Co. v. Brookhaven, 889 F.2d 428, 432 (2d Cir. 1989) (“requisite unlawful intent [to discriminate] follows from proof of a systematic overassessment over time of certain properties as compared to other similarly situated properties within the taxing district”).
The plaintiff is entitled to be treated like all other property owners by Norwalk’s mayor, common council and board of estimate and taxation with respect to the assessment of its real property. Without exception, the legislature has mandated as our law and public policy that the towns and municipalities tax all real estate— whether it be residential, industrial or condominium property — on the same basis. General Statutes § 12-62a (b) provides in relevant part that the city “shall . . . assess all property for purposes of the local property tax at a uniform rate of seventy per cent of present true and actual value as determined under section 12-63.” (Emphasis added.) General Statutes (Rev. to 1993) § 12-63 provides in relevant part that the “present true and actual value . . . shall be deemed by all assessors and boards of assessment appeals to be the fair market value thereof . . . .” (Emphasis added.) Prior to the enactment of Spec. Sess. P.A. 94-4, General Statutes (Rev. to 1993) § 12-62 provided that all towns and municipalities reassess their taxable property every ten years. Although Spec. Sess. P.A. 94-4 authorized Nor-walk to stay implementation of the 1993 revaluation, and thus waived the requirement of § 12-62, it did not require it to do so, nor did it relieve Norwalk of the constitutional requirement of seasonably attaining “a rough equality in the tax treatment of similarly situated property owners.” Allegheny Pittsburgh Coal Co. v. County Commission of Webster County, West Virginia, supra, 488 U.S. 343. Finally, there is no statutory authority in Connecticut authorizing individual municipalities *593to fashion their own substantive assessment policies independently of state statute.
Norwalk’s stay of implementation for four years resulted in unequal treatment of the plaintiff and other industrial and condominium property owners. Simply put, as a result of Norwalk’s stay of the 1993 revaluation, industrial and condominium properties have been assessed at a substantially higher percentage of fair market value than has residential property in Norwalk. For example, if the 1993 revaluation, based upon the then current fair market values for all property in Nor-walk, had been put into effect in 1994, condominium property owners would have paid 12.25 percent less in taxes, industrial property owners would have paid 7.74 percent less, and residential property owners would have paid 15.4 percent more. Indeed, as a result of Norwalk’s postponement of the implementation of the 1993 revaluation, the plaintiffs tax bill on the 1993 grand list increased by $432,648.16, or 39 percent more than what it would have been had the 1993 revaluation been implemented. During the pendency of this case, Nor-walk, acting pursuant to P.A. 95-283 and P.A. 96-218, postponed revaluation for two more years — for a total of four years from the grand list of October 1, 1993 to October 1, 1997. During that time period, the plaintiff and other similarly situated property owners have been significantly impacted by the delay in revaluation.11
This lack of uniformity in tax assessments of real property has resulted, not from “mere mistake or error in judgment of tax officials”; Charleston Federal Savings & Loan Assn. v. Alderson, supra, 324 U.S. 190; but from Norwalk’s intentional decision to systematically discriminate against industrial and condominium property owners and in favor of residential property owners. *594The members of Norwalk’s finance committee were well informed of the obvious adverse impact on residential property owners of immediate implementation of the 1993 revaluation, and the obvious adverse impact on industrial and condominium property owners of staying implementation of the 1993 revaluation. Indeed, in a memorandum dated December 1, 1994, Miller, Nor-walk’s finance director, explained to the finance committee that “[t]he State requirement that municipalities must revalue all real property not less than every ten years has caught us in an economic cycle where commercial property values have lagged against residential property appreciation. Thus, if revaluation is implemented in this cycle, the unavoidable result is that residential property assessments will comprise a greater proportion of the Grand List of all assessable property and consequently bear a greater proportion of taxes. This unfortunate result, from the viewpoint of most residential property owners, is further aggravated because personal property owned principally by commercial businesses will also drop significantly as a component of the taxable Grand List and push even more of the tax burden onto residential property owners.” (Emphasis added.)12
Furthermore, the minutes of the December 27, 1994 meeting of the common council, at which the council was asked to “clarify its intent” regarding its prior action staying implementation of the 1993 revaluation, indicate that Norwalk’s sole purpose had been to favor *595the residential property owners at the expense of all other property owners. Council member John Lombardi, who moved that the council continue the stay of implementation until July 1,1996, argued that “immediate implementation of revaluation would be a disservice to the majority of Norwalkers . . . .” Council member Douglas E. Hempstead, who opposed Lombardi’s motion and offered his own motion to phase in revaluation over a three year period, argued “that it was unfair to shift the burden to 20-30% of taxpayers to avoid [paying higher taxes].” Another council member, Stephen J. Orris, in concurrence with Hempstead, stated that he thought that 40 percent of Norwalk’s taxpayers were carrying the burden of the new taxation for all other taxpayers. Mayor Esposito concluded discussion on Lombardi’s motion by stating that “there were many . . . [persons] on fixed incomes . . . [and that] the Council had to consider the ‘big picture’ [when it considered whether to postpone implementation of the revaluation because] . . . many [persons] could not afford any increase at all.”13
Moreover, the historical background of Norwalk’s attempt to stay implementation of the 1993 revaluation, by departing from normal procedures set out in its own charter and our statutes, demonstrates that Norwalk intended to benefit residential property owners at the expense of industrial and condominium property owners. The trial court found that “nothing in the city charter or in any other statute” authorized Norwalk’s mayor to attempt unilaterally to stay implementation of the 1993 revaluation in March, 1994, and that “such action was manifestly inconsistent with General Statutes § 12-117 by which the legislature had conferred sole authority to delay implementation of a revaluation on the secretary of the office of policy and management.” *596(Emphasis in original.) Indeed, the board of estimate and taxation, without any statutory authorization, established the 1993 grand list and mill rate based on the 1983 revaluation.
Finally, Norwalk conceded, in its brief and at oral argument, that the revaluation was postponed because it would have had an adverse impact on residential property owners.
In light of all the foregoing evidence, I have no doubt that Norwalk intentionally undervalued residential property at the expense of overvalued industrial and condominium property.14
B
The majority, relying on United Illuminating Co. v. New Haven, 179 Conn. 627, 427 A.2d 830, appeal dismissed, 449 U.S. 801, 101 S. Ct. 45, 66 L. Ed. 2d 5 (1980), suggests that even if Norwalk acted intentionally and systematically to protect residential property owners from the effects of the 1993 revaluation, that would not necessarily be unconstitutional because “[t]he government may, without violating the equal protection clause, impose different tax burdens on different classes of property.” I agree with the majority. “A State [without violating the equal protection clause] may divide different kinds of property into classes and assign to each class a different tax burden so long as those divisions and burdens are reasonable. ... It might, *597for example, decide to tax property held by corporations, including petitioners, at a different rate than property held by individuals.” (Citation omitted.) Allegheny Pittsburgh Coal Co. v. County Commission of Webster County, West Virginia, supra, 488 U.S. 344; see also United Illuminating Co. v. New Haven, supra, 627. I disagree, however, with the majority’s contention that Norwalk’s decision to stay implementation of the 1993 revaluation for the benefit of residential property owners and to the detriment of industrial and condominium property owners can be justified as a legislative classification.
The majority relies on United Illuminating Co. for support of its contention that Norwalk’s stay of implementation is actually a tax classification scheme. The statute in question in that case, General Statutes (Rev. to 1979) § 12-62a (e),15 authorized municipalities whose total real property assessments increased after revaluation by at least 30 percent over the prior year’s assessment to phase in the assessment of realty with an *598increased assessment in equal amounts over a period not to exceed five years. United Illuminating Co. v. New Haven, supra, 179 Conn. 631-32. In the present case, the legislature did not classify properties in groups, as was the case in United Illuminating Co., in order to allow orderly implementation of tax revaluation. Rather, the legislature authorized, but did not mandate, municipalities to stay implementation of revaluation “in order to implement the recommendations of the [reform commission] enacted during the 1995 session of the general assembly.” Spec. Sess. 94-4, § 51. There is no language in Spec. Sess. P.A. 94-4 that, even remotely, can be construed as authorizing a legislative classification that would allow Norwalk to tax industrial and condominium properties at a higher rate than residential property. Contrary to the stated purpose of Spec. Sess. P.A. 94-4, and the clear mandate of § 12-62a (b), Norwalk utilized Spec. Sess. P.A. 94-4 for the purpose of discriminating against industrial and condominium property owners.
Our analysis of the present case is more properly informed by a review of the United States Supreme Court’s decision in Allegheny Pittsburgh Coal Co. v. County Commission of Webster County, West Virginia, supra, 488 U.S. 336, evaluating the constitutionality of Webster County, West Virginia’s method of assessing recently acquired property on the basis of the consideration recited in the deed, while increasing the assessed values of the remaining properties at a much lower rate. In that case, the court noted that Webster County’s assessment method resulted in gross disparities in the assessed value of generally comparable property, and was in violation of West Virginia’s constitutional provision16 that “taxation shall be equal and uniform throughout the State, and all property, both real and personal, shall be taxed in proportion to its value . . . .’’(Internal *599quotation marks omitted.) Id., 338. The court further noted that, even though states possess broad powers to classify property for tax purposes, no state statute authorized the Webster County tax assessor to impose unequal tax burdens on property owners. Id.
Similarly, Norwalk has followed a system of tax assessment — a stay of the statutorily mandated revaluation — that fails to account for the marked changes in market values for residential, industrial and condominium properties since the 1983 revaluation. Moreover, Norwalk’s decision to postpone implementation of the 1993 revaluation for four years and to continue to undervalue residential property and overvalue industrial and condominium property, is contrary to state law, which requires all property to be assessed on the same basis. Furthermore, there is no indication that our legislature, from whom all local taxing authority is derived; Burwell v. Board of Selectmen, 178 Conn. 509, 517, 423 A.2d 156 (1979); sanctioned Norwalk’s intentional violation of §§ 12-62a and 12-63 by enacting Spec. Sess. P.A. 94-4, or any subsequent tax reform statute.
The relevance of Allegheny Pittsburgh Coal Co. to this appeal is highlighted by the United States Supreme Court’s decision in Nordlinger v. Hahn, 505 U.S. 1, 112 S. Ct. 2326, 120 L. Ed. 2d 1 (1992), upholding California’s adoption of a tax assessment method,17 analogous to the method employed by the Webster County tax assessor, that resulted in great disparities in tax treatment for owners of comparable properties. The Supreme Court held that California’s system of assessing newly *600purchased real property at its full value, while assessing older properties at a different rate, did not violate the equal protection clause because this difference in tax treatment rationally furthered California’s legitimate interest in preserving local neighborhoods and protecting existing property owners’ reliance interests. Id., 13. The Nordlinger court distinguished the ruling in Allegheny Pittsburgh Coal Co. on the basis of two factors: (1) there was no conceivable indication that the “policies underlying an acquisition-value taxation scheme could conceivably have been the purpose for the Webster County tax assessor’s unequal assessment scheme,” and (2) unlike California, West Virginia’s constitution and statutes did not sanction such discrimination. Id., 14-15.
Likewise, there is no conceivable indication that any purpose, other than Norwalk’s desire to “alleviate the [tax] burden on single-family homeowners,” at the expense of property owners of the same class, underlay Norwalk’s decision to stay implementation of the 1993 revaluation for four years. Nor is there any statutory sanction to justify Norwalk’s discriminatory policy.
Professor Laurence H. Tribe reminds us that the “Madisonian ideal of law as the expression of a general public good stands in sharp opposition to the pluralist notion that law aspires merely to satisfy the preferences of ad hoc interest groups.” L. Tribe, American Constitutional Law (2d Ed. 1988) § 16-5, p. 1451. By failing to enforce the plaintiffs constitutional right of equal protection, the majority encourages town officials to ignore this ideal of law.
I would reverse the trial court and remand the case with direction that the trial court enter an interlocutory judgment that the actions of Norwalk’s common council on June 28, 1994, and December 27, 1994, be declared *601null and void with respect to staying the 1993 revaluation, and that the trial court, after allowing the parties to be fully heard, determine the remedy required by law and equity.
Accordingly, I dissent.

 See footnote 2 of the majority opinion.


 General Statutes (Rev. to 1993) § 12-62 (a) provides in relevant part: “[T]he assessors of all . . . cities . . . shall, no later than ten years following the effective date of the last preceding revaluation of all real property and every ten years thereafter, revalue all of the real estate in their respective municipalities for assessment purposes . . . (Emphasis added.)
General Statutes (Rev. to 1993) § 12-62 (d) further provides in relevant part: “The assessments derived from such revaluation shall be used for the *586purpose of levying property taxes in such municipality in the assessment year in which such revaluation becomes effective. . . .” (Emphasis added.)


 Approximately 1800 taxpayers met with the assessors to review their assessments based on the 1993 property revaluation.


 See footnote 12 of the majority opinion for the text of General Statutes (Rev. to 1993) § 12-117.


 Subsequent to the March, 1994 request, by letter dated May 17, 1994, Norwalk’s mayor and the board of tax review sought an extension of an additional year, which the office of policy and management did not grant.


 See footnote 4 of the majority opinion for the text of Spec. Sess. P.A. 94-4, § 51.


 See footnote 7 of the majority opinion for the text of P.A. 95-283, § 8.


 See footnote 8 of the majority opinion for the text of P.A. 96-218, §§ 1 and 3.


 The record indicates that the parties stipulated to the facts concerning the postponement of implementation in 1995 and 1996.


 General Statutes § 12-62a (b) provides in part: “Each such municipality shall . . . assess all property for purposes of the local property tax at a uniform rate of seventy per cent of present true and actual value, as determined under section 12-63.”
General Statutes § 12-63 provides in part: “The present true and actual value . . . shall be deemed by all assessors and boards of assessment *591appeals to be the fair market value thereof and not its value at a forced or auction sale.”


 According to the plaintiff, the impact of the delay on its property taxes is nearly five times greater than that suffered by other property owners in Norwalk.


 Moreover, Miller specifically outlined, in dollar terms, how each group of taxpayers would be affected by the implementation of the 1993 revaluation. “If the revaluation had been implemented in the current year, FY 1994-95, the tax levy on commercial real property would have dropped by $3,114,776, the personal property tax levy would have dropped by $5,368,943 and the levy on residential condominium property would have dropped by $1,778,055 and the levy on one, two and three family residences] would have increased by $10,261,774 to make up the reductions in all the other categories.”


 The motion to stay implementation of the 1993 revaluation passed by a vote of seven to six.


 I find unpersuasive the majority’s argument that there was no discriminatory intent on the part of Norwalk because its decision to stay the decennial revaluation of real property was not enacted to burden industrial and condominium property owners, but to alleviate the tax burden on single-family homeowners. I agree with the United States Supreme Court that “[t]his is a distinction without a difference . . . .” Metropolitan Life Ins. Co. v. Ward, 470 U.S. 869, 882, 105 S. Ct. 1676, 84 L. Ed. 2d 751 (1985). “If we were to accept [the majority’s] justification, we would have little occasion ever to find a statute unconstitutionally discriminatory.” Bacchus Imports, Ltd. v. Dias, 468 U.S. 263, 273, 104 S. Ct. 3049, 82 L. Ed. 2d 200 (1984).


 General Statutes (Rev. to 1979) § 12-62a provides in relevant part: “Uniform assessment date and rate. Exception to uniform rate in year of revaluation. Deferment of increase in assessed value allowed. . . . (e) Any such municipality may, with respect to the assessment list in such municipality in a year in which a revaluation becomes effective, as required under section 12-62, provided such revaluation has resulted in an increase in the total assessed value of all real property on the assessment list in the year immediately preceding such revaluation of no less than thirty per cent of such total assessed value, commencing with any such assessment list for 1977, by vote of its legislative body and in the manner provided in this subsection, defer all or any part of the amount of such increase in the assessed value of real property included in the assessment list in the year such revaluation becomes effective, provided in the year such revaluation becomes effective and in any succeeding year in which such deferment is allowed by such municipality, the assessed value of such real property in the year immediately preceding revaluation shall be increased in such equal amounts in each of such years that the assessed value of such real property in the last year of such deferment, but in no event later than the fourth year following the year of such revaluation, shall be no less than the assessed value applicable to such property in the year of revaluation except for deferment of such increased assessment in accordance with this subsection.”


 W. Va. Const., art. X, § 1.


 California adopted, as article XIIIA of its constitution, popularly known as Proposition 13, a tax assessment policy that requires tax assessors to assess newly purchased real estate sold after the effective date of the amendment at its full value, while assessing older properties at a different rate. Proposition 13 capped real property taxes at 1 percent of a property’s “full cash value,” and placed a 2 percent cap on annual increases in assessed valuations. Nordlinger v. Hahn, supra, 505 U.S. 5.